 
 
Z:\XMLBILLS\HC399_ENR.XML  SeanK8/3/2006 14:26SeanK08/03/2006 11:33 
 
[Discussion Draft] 
H.L.C. 
 (Original Signature of Member) 
[DISCUSSION DRAFT] 
 
 


 HCON 399 ENR: 
U.S. House of Representatives
2006-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. CON. RES. 399 
 
 
August 2, 2006 
Agreed to 
 
CONCURRENT RESOLUTION 
 
 
 
Whereas on May 24th, 1976 in Paris, France, the premier wines of California and France were judged in a blind taste test by leading French wine experts; 
Whereas the winning red wine was the 1973 Stag’s Leap Wine Cellars SLV Napa Valley Cabernet crafted by winemaker Warren Winiarski; 
Whereas the winning white wine was the 1973 Chateau Montelena Napa Valley Chardonnay crafted by winemaker Miljenko Mike Grgich; 
Whereas this event became known as the Tasting Heard ‘Round the World, and heralded the beginning of the rise to preeminence of California wines; 
Whereas the Smithsonian Institution’s National Museum of American History has placed bottles of the winning wines in its permanent collection; 
Whereas wines from all over the United States are now enjoyed all over the world; and 
Whereas the domestic wine industry now contributes over $50 billion a year to the United States economy: Now, therefore, be it 
 
That Congress— 
(1)recognizes and honors the 30th Anniversary of the California victory at the 1976 Paris Wine Tasting; and 
(2)recognizes the historical significance of this event to the United States wine industry. 
  
 
Clerk of the House of Representatives.Secretary of the Senate. 
